Citation Nr: 0815820	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
degenerative disc disease of the lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990, from October 1998 to August 1999, from October 2001 to 
February 2004, and from September 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
the veteran's back disorder and assigned a noncompensable 
rating.

In August 2006, the veteran presented testimony at a hearing 
before a Decision Review Office.  Subsequently, the veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  In written correspondence 
dated February 17, 2007, the veteran withdrew his request for 
a Travel Board hearing.  38 C.F.R. § 20.704(e) (2007).   


FINDING OF FACT

There is competent medical evidence showing that the veteran 
has tenderness in his back which does not result in abnormal 
gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
degenerative disc disease of the lumbar spine, L5-S1 have 
been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied by an October 2005 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and any information in his possession to the RO.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with this notice in an April 2006 letter, which 
the veteran received prior to his receipt of the statement of 
the case.  Because the veteran had an opportunity to address 
this issue both before the statement of the case was sent, 
and afterwards in his substantive appeal, he was not 
prejudiced by the timing of said notice.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records and private medical records have been obtained.  The 
veteran was also provided with a VA examination.  
Additionally, the veteran was provided with a hearing before 
the Decision Review Officer in August 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In a February 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
effective June 27, 2005, pursuant to the provisions of 
Diagnostic Code 5243.  38 C.F.R. § 4.71. 

Under Diagnostic Code 5243, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees, but not greater than 85 degrees, or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees.

A veteran is also eligible for a 10 percent rating if he has 
had incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, and required bed rest prescribed by a physician, and 
treatment by a physician.

Finally, a veteran is eligible for a 10 percent rating if the 
he has muscle spasms, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, if 
the veteran has a vertebral body fracture with loss of 50 
percent or more of his height.  Any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, must also be evaluated separately 
under a different diagnostic code.

The veteran's February 2007 VA treatment records indicate a 
basis for a grant of 10 percent, based on the objective 
indication of tenderness over the L5 spinous process and 
along the L SI joint.  As noted above, Diagnostic Code 5243 
states that when the veteran has muscle spasms, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, he is entitled to a grant of 10 
percent disabling.  Consequently, the veteran's claim for a 
compensable rating is granted at the 10 percent level.

The Board considered a rating in excess of 10 percent for the 
veteran, but the medical evidence fails to show that the 
veteran's back symptoms meet the applicable criteria.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees.

A veteran is also eligible for a 20 percent rating if he has 
had incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, and required bed rest prescribed by a physician, and 
treatment by a physician.

A veteran is also eligible for a 20 percent rating if he has 
muscle spasms or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Here, the veteran contends in his June 2006 substantive 
appeal that he has had numerous medical and chiropractic 
treatments for his back pain; that his back pain flares up 
during long drives, which are a necessary part of his job as 
a real estate inspector; that his back pain caused him to 
miss work in August 2005; and that he is no longer able to 
participate in activities such as basketball, running, sit-
ups, or horseback riding.  As described below, none of these 
contentions warrant a rating of 20 percent disabling.

The veteran had a VA examination in February 2006 which 
showed that, while he had degenerative disc disease at L5, he 
had no compensable problems with flexion, extension, or gait; 
no neurological problems; and no observable limitations in 
his range of motion due to pain.  Specifically, the veteran 
showed a forward flexion from 0-90 degrees, extension of 0-30 
degrees, left lateral rotation from 0-30 degrees, right 
lateral rotation from 0-30 degrees, left lateral flexion from 
0-30 degrees, and right lateral flexion from 0-30 degrees.  
All motions were nonpainful and not changed by repetitive 
motion.  Deep tendon reflexes were normal.  Straight leg 
raising was possible to 80 degrees bilaterally without pain.  
In summary, the veteran had a normal neurological 
examination.  Consequently, an additional rating based on 
neurological manifestations of the veteran's back disability 
is not warranted.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  In this 
case, the examiner found no additional limitations of motion 
due to any weakened movement, excess fatigability, or 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  As such, an 
additional rating based on functional loss is not warranted.

The veteran stated that his back pain flares up during long 
drives, which are a necessary part of his job as a real 
estate inspector.  Moreover, the veteran submitted a record 
from his employer, the Mississippi Department of 
Transportation, showing that he missed work because of 
medical leave for six days over a two week period in August 
2005.  Under Diagnostic Code 5243, this proof is insufficient 
to show a disability of 10 percent because there is no record 
of bed rest having been prescribed by a physician for those 
days.

The veteran's inability to participate in activities such as 
basketball, running, sit-ups, or horseback riding also cannot 
form the basis of a compensable claim, because Diagnostic 
Code 5243 determines the degree of disability based on range 
of motion, physician-prescribed bedrest, and other medical 
factors.  Diagnostic Code 5243 does not include reference to 
other activities missed.

Based on the objective indication of tenderness over the L5 
spinous process and along the L5- SI joint found in the 
veteran's February 2007 VA treatment records, a schedular 
rating of 10 percent for degenerative disc disease is 
granted.  

In reaching this decision the Board considered whether the 
veteran's service-connected back disability, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  Significantly, no evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's back disability, 
as to render impractical the application of the regular 
schedular standards.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R.
 § 3.321(b)(1) (2007).

The Board has also considered whether, under Fenderson, 
supra, a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's back 
disability has been persistently more severe than the extent 
of disability contemplated under the assigned rating at any 
time during the period of this initial evaluation.


ORDER

A schedular rating of 10 percent for degenerative disc 
disease of the lumbar spine at L5-S1 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


